Broyles, J.
1. The pleadings were sufficient to authorize the recovery of attorney’s fees.
2. The verdict was authorized by the evidence.
3. An error of computation in the amount of the judgment rendered is plainly apparent, and, exercising the right vested in this court to give such order and direction in a cause as is consistent with the law and justice appertaining thereto, we affirm the judgment upon condition that the plaintiff write off from the judgment $29.65 as to the interest and $8.76 as to attorney’s fees.

■Judgment affirmed on condition.


Hodges, J., absent.

Complaint; from city court of Nashville—Judge Christian. April 10, 1916.
William Story, for plaintiff in error.